                              United States District Court
                            Western District of North Carolina
                                   Asheville Division

 Jonathan Eric Moore ,                  )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )             1:19-cv-00073-KDB
                                        )
                   vs.                  )
                                        )
 Andrew M. Saul,                        )

              Defendant.                )

DECISION BY COURT. This action having come before the Court by Motions and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 8, 2020 Order.

                                               January 8, 2020
